DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claims 1 and 2 disclose the same claim language [claim 2 is a copy of claim 1].  Moreover, there are two claims listed as claim number 3.  In order to expedite the examination of this application, the examiner will (1) delete claim 2 [duplicate claim], and (2) renumber the first claim 3 as claim 2.  These changes will be incorporated into the examination of this application via the following examiner’s amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
claim 2 has been deleted; and 
the first Claim 3 has been renumbered as claim 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 6, 7, 8, 9, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitton et al. (US 2016/0166777; hereinafter “Insuline”) in view of Vistakula (US 8,397,518), and in further view of Erez et al. (US 5,578,014; hereinafter “Erez”) or Forsell (US 8,961,464).  
In relation to claim  1, Insuline teaches a drug delivery control apparatus configured to control an amount of drug contained in a drug depot delivered or otherwise perfused or diffused into the circulatory system of a patient comprising (drug 110 in drug depot 130 perfused into bloodstream of patient, para [0129], [0132], [0134]; fig 3): a cooling element configured for cooling a treatment area by removing heat from the treatment area, the cooling element to be arranged above or near the treatment area (treatment element 140 is a cooling element arranged near a treatment area 144 and capable of cooling the treatment area by removing heat from the treatment area, fig 3; para [0146]-[0147]; treatment component 158 of treatment element 140, para [0159]), a controller (controller 260 controls treatment cooling element 140, para [0202]; fig 3); and a housing configured to at least partially house at least the cooling element (unit 152 is adhered to the skin using an adhesive 154 and is overlaid by housing 170 which is capable of housing at least the cooling treatment component 158, fig 3; para [0158]-[0159], [0161]).  While Insuline teaches the drug delivery control apparatus having a cooling element that is utilized to cool a human body, Insuline is silent as to the specific structural details of the cooling element; specifically, Insuline does not disclose a heat disposal assembly in thermal communication with the cooling element or a power source. However, in the art of devices for cooling an object, specifically, the human body, Vistakula teaches a cooling element used to cool the human body, having a heat disposal assembly in thermal communication with the cooling element and configured for directing the removed heat to a heat zone away from a treatment area (heat disposal 
                      
    PNG
    media_image1.png
    714
    857
    media_image1.png
    Greyscale

In relation to claim 3, Bitton does not disclose a heat disposal assembly that utilizes a fan.  However, Erez shows in figure 6A, a cooling system having a heat disposal assembly that cools the skin prior to an injection.  The system includes a plate to make direct contact with the skin or the area to be cooled prior to injection. Any artisan skilled in the art would have recognized that the plate could have been reshaped to any desired form in order to cool a surface or a compartment such as a reservoir or 
In relation to claim 5, Insuline and Vistakula teach the apparatus of claim 1, but do not specifically teach wherein the heat zone is spaced away from the treatment area between 2 to 5 centimeters. However, it is well known in the heat transfer arts that a zone can be spaced from an area based on the desired heat transfer characteristics that the system is designed to achieve [wide range of dimensions]. Accordingly, it would have been obvious to one of ordinary skill in the art to have utilized routine experimentation to modify the dimensions of the system as claimed in order to provide (1) a compact system that does not interfere with the patient and (2) the desired heat transfer characteristics.  
In relation to claim 6, Erez shows in figure 6A, a cooling plate (54) that is part of the exterior of the housing (51) and is thermally conductive.  
In relation to claims 7 and 8, Erez shows in figure 6A, a heat sink (57) having folds and creases and a radiator like structure.
In relation to claim 9, Insuline does not disclose a phase change material configured to absorb heat from the treatment area.  The examiner considers phase change material as individual chemicals that upon contact create a chemical reaction [phase change] that consumes energy that is absorbed as thermal energy from the surroundings.  In column 9, starting in line 30, Forsell discloses:
“[t]he cooling device can be of a variety of different types.  According to a first embodiment, the cooling device may contain at least two different chemicals reacting with each other, thereby consuming thermal energy which energy is drawn from the contents within the reservoir so that a cooling effect on the contents is achieved.  The two chemicals may be provided in separate chambers and a flow control device may be provided to bring together certain amounts of the two different chemicals so as to control the amount of thermal energy drawn from the contents within the reservoir.  

       
    PNG
    media_image2.png
    354
    580
    media_image2.png
    Greyscale

	In relation to the first embodiment, Figure 29 shows “two chemicals X1 and X2 are 
contained separate from each other in respective compartments of the cooling device 41.  When the chemicals X1 and X2 are brought together, they will react with each other and such reaction will consume energy which is absorbed as thermal energy from the surroundings.  By means of two pistons 41d, 41e, the chemicals X1, X2 are dispensed into a cooling line 41f in a controlled manner, which cooling line is preferably in contact with the housing 40 containing the reservoir R2.  The chemical mixture X1-X2 displaced within the cooling line 41f will flow back into the chamber containing the chemicals X1, X2, but onto the other side of the pistons 41d, 41e.”
	Based on the above evidence, for an artisan skilled in the art, modifying the heat disposal assembly of Vistakula with the heat disposal assembly disclosed by Forsell would have been considered obvious in view of the demonstrated conventionality of having a disposal assembly that uses phase because the extent/magnitude of the absorption activity could have been controlled by the particular amounts and types of chemicals [phase change material] used in the reaction [see figure 29; chemicals X1 and X2].  
	In relation to Claim 10, Insuline and Vistakula teach the apparatus of claim 1, and Insuline further teaches wherein the treatment area comprises a drug delivery site for delivery and storage of a drug to a drug depot comprising an area within a subcutaneous tissue layer proximate the drug delivery site (treatment area 144 comprises a drug delivery site 125 to deliver and store drug 110 in a drug depot 130 comprising an area within a subcutaneous tissue layer proximate the drug delivery site, fig 3; para [0128]-[0131]), and the apparatus is configured to heat or cool the treatment area, such that a change of the local tissue and local circulatory system properties affecting the drug contained within the drug depot, is established (apparatus is capable of heating or cooling the treatment area, such that a change of the local tissue and local circulatory system properties affecting the drug contained within the drug depot, is established, para [0146]-[0147], [0157]).
In relation to Claim 11, Insuline and Vistakula teach the apparatus of claim 1, and Insuline further teaches wherein the apparatus further comprises at least one sensor configured to determine at least one analyte level (sensor 250 determines glucose level, fig 3; para [0199]), wherein when the analyte level deviates from a predetermined range, the controller activates a treatment protocol to effect heating or cooling of the treatment area (controller 260 activates a treatment protocol to effect heating or cooling of the treatment area based on deviation from a predetermined glucose level, para [0199], [0205]; fig 3).



In relation to claim 20, as indicated above, Insuline discloses a cooling/treatment element (140) [first unit].  Vistakula teaches a cooling element used to cool the human body, having a heat disposal assembly in thermal communication with the cooling element and configured for directing the removed heat to a heat zone away from a treatment area (heat disposal assembly 44 is in thermal communication with a cooling element 10/42 and capable of directing the removed heat to a heat zone, located near the hot side 14 of the cooling element 10, away from a treatment area 41, fig 1-2; col 4, In 58 - col 5, In 45); and a power source [second unit] (controller 48 with a power source, fig 2; col 5, In 27-45).  Based on the above explanations, both units are thermally connected.  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bitton et al. (US 2016/0166777; hereinafter “Insuline”) in view of Vistakula (US 8,397,518), and in further view of Pesach et al. (US 2010/0152644 A1; hereinafter “Pesach”).  
In relation to Claim 2, Insuline and Vistakula teach the apparatus of claim 1, and Vistakula further teaches wherein the cooling element comprises a thermoelectric cooler having at least a first plate and a second plate (cooling element 10/42 is a thermoelectric cooler having a first plate 14 and a second plate 12, fig 1-2; col 4, In 58 - col 5, In 4); and a heatsink in thermal contact with the first plate of the thermoelectric cooler (heatsink 44 in contact with hot side first plate 14/49 of thermoelectric cooler 42, fig 2; col 5, In 27-45), but does not specifically teach the heat disposal assembly comprises a thermal conducting adhesive configured to direct heat to the heat zone. However, Pesach teaches a thermal conducting adhesive configured to direct heat to the heat zone (thermal conducting adhesive is capable of directing heat to the heat zone, fig 1; para [0158]). Accordingly, it is obvious to one of ordinary skill in the art that Insuline and Vistakula would have modified by the teachings of Pesach as claimed in order to provide a means for removing the heat exchanged with the treatment area and to power the apparatus.
In relation to Claim 4, Insuline, Vistakula and Pesach teach the apparatus of claim 2, and Insuline further teaches wherein the controller is configured to control the thermoelectric cooler to apply heat or cooling to the treatment area (controller 260 is capable of controlling the thermoelectric cooler to apply heat or cooling to the treatment area, para [0202]).
Allowable Subject Matter
Claims 12-19 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  Claims 13-19 are dependent on claim 12.  In relation to claim 12, the examiner has been unable to find prior art disclosing, inter alia, a thermal switch provided between the thermal conductive plate and the phase change material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783